Citation Nr: 1616534	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease, Bennett's fracture of right thumb, postoperative (hereinafter right thumb disability), currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected first carpal-metacarpal joint arthritis, right wrist, postoperative (hereinafter right wrist disability).

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected residual scar, status post open reduction internal fixation, right thumb (hereinafter right thumb scar).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for a right wrist disability and a right thumb scar and continued a 10 percent rating for a right thumb disability.  Initial 10 percent ratings for the right wrist disability and right thumb scar were assigned. 

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

In September 2014, the Board remanded the claims to schedule the Veteran for VA examinations.  The requested examinations took place in February 2015.  The Board finds the RO substantially complied with the remand directives and the examination reports are adequate as they provide the information necessary to make a fully informed decision on the claims.  Therefore, a new remand pursuant to Stegall v. West, 11 Vet. App. 268 (1998) is not required.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right thumb disability has been manifested by at worst ankylosis of the carpometacarpal joint and a gap of two inches or less between the thumb pad and opposing fingers.

2.  The Veteran is already in receipt of the maximum available rating for limitation of motion in his right wrist; ankylosis of the right wrist has not been shown.

3.  The Veteran has one painful scar on the right thumb; the Veteran does not have multiple scars or a single scar with an area of at least 12 square inches (77 sq. cm).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a service-connected right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5224, 5228 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a service-connected right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for a service-connected right thumb scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claims.

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided the Veteran pre-adjudication notice by letters dated in January 2005 and December 2008 explaining what information and evidence was needed to substantiate claims for service connection.  In addition, the January 2010 SOC set forth the various code sections relevant to the disabilities on appeal.  The Board finds that any failure to properly notify the Veteran was harmless.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's VA treatment records.  The Veteran has not identified any outstanding medical evidence.

In October 2006, the Veteran underwent a VA examination of his thumb.  In January 2009, November 2012 and February 2015, the Veteran was provided additional VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination reports are adequate as they provide the medical information needed to address the rating criteria relevant to the issues on appeal.  The Board finds there is adequate medical evidence of record to make a determination regarding the proper ratings for the Veteran's service-connected disabilities.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997).

III.  Right Thumb Disability

The rating schedule does not have a specific diagnostic code to account for residuals of a thumb fracture; however, the RO evaluated this by analogy to limitation of motion of the thumb under Diagnostic Code (DC) 5228. DC 5228 assigns a 10 percent evaluation for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers. A 20 percent rating is warranted when there is a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228.

Another possibly relevant Code is DC 5224, governing ankylosis of the thumb.  Under DC 5224, favorable ankylosis of the thumb warrants a 10 percent disability rating and unfavorable ankylosis of the thumb warrants a 20 percent disability rating. 38 C.F.R. § 4.71a , DC 5224.  In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a: (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis. 38 C.F.R. § 4.71a.

In June 2005, the RO granted service connection for a right thumb disability and assigned an initial non-compensable rating.  In December 2006, the RO raised the Veteran's disability rating to 10 percent due to pain causing less motion and the increasing gap between the fingers along with decreased usefulness of the right hand due to thumb pain.

Following his claim for an increased rating, the Veteran underwent a VA examination in January 2009.   The Veteran reported decreased strength, decreased coordination, frequent pain, weakness and loss of function in the right thumb. The Veteran indicated severe daily flare-ups lasting 2 to 4 hours and characterized by increased pain and loss of function.  A 3/4 inch gap was identified between the tip of the thumb and the fingers; a 1/2 inch gap was noted between the tips of the fingers and the proximal transverse crease of the palm and a 2 inch gap between the thumb pad and fingers with thumb attempting to oppose the fingers.  Pushing, pulling and twisting strength in the right hand was noted to be abnormal.  The examiner indicated a 50 percent loss in strength.  Ankylosis of the thumb was not noted.

In November 2012, the Veteran underwent another VA examination.  As to the thumb, no flare-ups were noted.  Limitation of motion and evidence of painful motion were assessed.  A gap of less than 1 inch was noted between the thumb pad and the fingers.  There was no indication of a gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Repetition of motion did not cause any additional limitation of motion for any fingers.  Functional loss was noted in the thumb and additional limitation in range of motion was noted after repetitive testing, to include less movement than normal, weakened movement, excess fatigability and pain on movement.  Carpometacarpal joint ankylosis was noted in extension of the right thumb.   The ankylosis condition was not shown to result in limitation of motion or other digits or interfere with the overall function of the Veteran's hand.  The Veteran was not wearing any assistive devices.  

In April 2013, the Veteran testified at a hearing before the Board.  As to the thumb, the Veteran reported a gap between his thumb and the fatty part of his hand and that he could not touch the two together.  He estimated that if he gets up at 8 am, his thumb would be unusable at 2:30 or 3:00 o'clock in the afternoon.  

Following a remand by the Board in February 2014, the Veteran underwent another examination in February 2015.  In regard to his right thumb, the Veteran stated his pain was getting worse and that he was unable to hold a writing pencil or pen.  He indicated the pain was intermittent, when attempting to move and extend the thumb. It was indicated he was taking pain medication 3 times daily. The Veteran's thumb was noted to be painful on extension both actively and passively, but no ankylosis was noted. There was evidence of pain with use of his hand and feeling moderate or severe tenderness globally over the thumb from the base to the IP joint.  It was indicated the Veteran was able to perform repetitive testing with three repetitions, but there was additional functional loss thereafter caused by pain, weakness and incoordination.  A gap of 0.2 cm was noted between the pad of the thumb and the fingers.  The Veteran stated he did not miss any work days during the last year of working as a driver, but he did have difficulty grasping and turning the steering wheel with his right thumb.  He denied avoiding any driving jobs due to the right thumb condition.

Based on the evidence, a rating in excess of 10 percent is not warranted for the right thumb. As described, at no point during the period on appeal was the gap between the Veteran's thumb pad and opposing fingers more than two inches. Under DC 5228, a gap of two inches or less warrants a 10 percent rating. Additionally, given that the gap between the thumb pad and fingers was two inches or less, and the only joint affected by ankylosis was the carpometacarpal joint, the Veteran's right thumb ankylosis is determined to be favorable. Under Diagnostic Code 5227, favorable ankylosis of the thumb warrants a maximum rating of 10 percent.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right thumb motion to warrant a higher rating for right thumb restrictions under 38 C.F.R. §§ 4.40  and 4.45. See also DeLuca, supra,  8 Vet. App. 202.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, incoordination, fatigability, or weakness of the right thumb, results in a functional loss that more closely approximates a gap of more than two inches between the thumb pad and opposing fingers.  DeLuca, supra; 38 C.F.R. § 4.71a, Diagnostic Code 5228.  It is notable that the Veteran reported experiencing difficulty with holding objects at the most recent VA examination. However, also notable is that the February 2015 report reflected only a 0.2 centimeter gap between the thumb pad and opposing fingers.  Based on the evidence as a whole, the Board finds that a higher rating for limitation of right thumb impairment is not warranted as the evidence does not demonstrate functional impairment that more closely approximates a 20 percent rating.  Additionally, the analysis in DeLuca does not provide for a higher rating under DC 5227.  Where a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Right Wrist Disability

The Veteran's right wrist disability is rated under 38 C.F.R. § 4.71a, DC 5010-5215.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability. In this case, DC 5215 is used for rating limitation of motion of the wrist, while DC 5010 represents arthritis due to trauma, the underlying source of the disability.

DC 5010 directs that ratings thereunder are to be rated as under DC 5003, which itself directs that ratings are to be based on limitation of motion of the affected joint or joints. Where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a (2015). In the absence of limitation of motion, DC 5003 affords a 10 percent rating on X-ray evidence of involvement of two or more major joints or two or more minor joint groups. Id.

Limitation of motion of the wrist is rated under DC 5215; however, DC 5215 does not provide for a rating of greater than 10 percent.  A rating of 10 percent is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with forearm.  DC 5214 provides ratings in excess of 10 percent where the wrist is ankylosed.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist. Id.

At the January 2009 VA examination, the Veteran indicated pain, weakness, stiffness, instability, "locking", fatigability, lack of endurance, tenderness and guarding of movement in the wrist. He indicated severe daily flare-ups of 4 hours duration involving increased pain and loss of function caused by increased activity.  The Veteran estimated his condition impaired his daily activities by 80 percent.  Ankylosis of the wrist joint was not present.  Dorsiflexion of the wrist was shown to be to 40 degrees, palmar flexion to 30 degrees, radial deviation to 10 degrees and ulnar deviation to 20 degrees.   No additional limitation of motion was seen after three repetitions.  The examiner indicated the condition had moderate effects on the Veteran's usual occupation and daily activities.

In April 2009, the RO granted service connection for a right wrist disability and assigned a 10 percent initial rating.

At the November 2012 VA examination, no flare-ups were noted related to the wrist.  Dorsiflexion was noted to be to 45 degrees with painful motion beginning at 15 degrees; and palmer flexion was noted to be 50 degrees with painful motion at 25 degrees   After three repetitions, palmer flexion was to 50 degrees with pain beginning at 45 degrees.  Functional impairment of the wrist was noted, to include less movement than normal, weakened movement and pain on movement.  Localized tenderness and pain on palpation of the joints/soft tissues were noted.  Muscle strength was noted to be 3/5.  Ankylosis in the wrist was not present.

In April 2013, the Veteran testified at a hearing before the Board.  The Veteran testified that after repetitive use his wrist became nearly useless.  He indicated he could not write due to the pain and wore a brace.  He indicated that because of his wrist disability he could not pick up anything remotely heavy, to include a coffee cup.   He indicated he did not use his wrist much and would just let it go limp because it hurt too much.  He estimated his wrist range of motion was to 15 degrees palmar flexion and to 15 degrees dorsiflexion with pain.  

Following the September 2014 remand, the Veteran underwent a VA examination in February 2015.  As to his right wrist, the Veteran stated his condition was worse, "with difficulty writing and using his hand."  He reported intermittent pain occurring "about every other day, lasting about 30 minutes."  He indicated taking pain medication 3 times daily.  The Veteran stated the pain increased when "playing catch" and with wrist movements.  Pain decreased when resting the wrist, wearing a glove or brace, and taking medication.  It was noted the Veteran was able to take care of the activities of daily living using his left hand more often for feeding himself and writing.  It was indicated he was independent in toiletry and dressing himself.  Range of motion of the right wrist was dorsiflexion to 40 degrees, palmar flexion to 15 degrees, ulnar deviation to 5 degrees and radial deviation to 20 degrees.  It was noted there was evidence of pain with weight bearing.  Moderate tenderness was noted over the midline of the dorsum wrist.  Moderate to severe tenderness was reported over the radial wrist at the base of the thumb.  The Veteran was able to perform repetitive use testing with at least three repetitions.  It was noted there was additional loss of function or range of motion after three repetitions caused by pain, weakness and incoordination.    Palmar flexion was further limited to 5 degrees and radial deviation was further limited to 10 degrees.  Muscle strength was noted to be 3/5 in the right wrist.  Muscle atrophy was not noted and there was no ankylosis in the wrist.  It was noted the Veteran wore a brace about three times weekly and a compression glove on a daily basis.  He indicated he did not wear these appliances while sleeping.  Radiographic findings of degenerative changes correlated with the Veteran's clinical history and the examination findings.  It was noted that the condition would not impact his ability to "perform any type of occupational task (such as standing, walking, lifting, sitting)." 

For the evidence to justify a schedular rating in excess of 10 percent, the record would have to show evidence of ankylosis of the wrist which is not present in this case.  As explained, the criteria under DeLuca, supra, 8 Vet. App. 202, regarding an additional rating based on functional loss, are moot with regard to the wrist because the maximum rating has been assigned based on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Right Thumb Scar

DC 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling. 38 C.F.R. § 4.118 (effective October 23, 2008). Note (1) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2015).

DC 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. The revised criteria eliminated DC 7803. DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7805, scars are evaluated for any disabling effects not considered in a rating under DCs 7800 to 7804 under an appropriate other DC.

At a January 2009 VA examination, a scar at the right thumb was noted to be 4 centimeters long  by 0.5 centimeters wide which had paresthesia over the scar area; the scar was noted to be superficial, tender and normal in color.  The Veteran indicated he had pain in the scar that increased with cold weather and caused loss of function.  

In April 2009, the RO granted service connection for the right thumb scar and assigned a 10 percent initial rating.

At the November 2012 VA examination, the examiner did not provide details as to a scar on the right thumb.

At his April 2013 hearing before the Board, the Veteran indicated that his scar was painful and he was wearing a glove to protect it.

At the February 2015 VA examination that followed a September 2014 remand, the Veteran indicated the scar was painful and itched in cold weather.  The pain was rated as 8 out of 10.  The Veteran denied pain with pressure over the scar, but indicated it was sometimes sensitive to light touch.  The Veteran denied any skin breakdown since the scar initially healed.  He indicated treatment of the scar with OTC analgesic cream as needed in cold weather.  It was noted there was no loss of covering on the skin over the scar.  The length of the scar was 1.5 centimeters.  The examiner noted that the Veteran's scar did not impact his ability to work.

Based on the above evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran is being compensated for a single scar that is painful upon examination.  A higher rating would require an area of at least 12 square inches (77 sq. cm) pursuant to DC 7801 or 3 or 4 scars that are unstable or painful pursuant to DC 7804.  Based on the evidence of record, a 10 percent rating adequately compensates the Veteran for his painful scar under the rating criteria.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's service-connected right wrist disability, right thumb disability and/or right thumb scar are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

As to the first step of the analysis, pursuant to the principals outlined in DeLuca,  for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of symptoms causing functional loss.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case. Accordingly, the claims will not be referred for extra-schedular consideration.

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit  in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities which include his thumb disability, wrist disability and scar.  As such, the Board finds that even taking into account Johnson, this matter need not be remanded for referral to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence reflects that the Veteran stopped working in 2006 after he had heart surgery, but he may currently be doing some driving jobs.  The evidence does not suggest that the Veteran is unemployable due to his service-connected thumb disability, wrist disability or scar.  As such, the Board finds that the issue of entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to a disability rating in excess of 10 percent for a service-connected right thumb disability is denied.

Entitlement to a disability rating in excess of 10 percent for a service-connected right wrist disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a service-connected residual scar, status post open reduction internal fixation, right thumb is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


